Exhibit 10.3
LEASE AMENDMENT
THIS LEASE AMENDMENT (this “Lease Amendment”) is made as of February 1st, 2011
and amends the LEASE dated November 1st, 2005 by and between Genesis Partners,
LLC of Bozeman, Montana, herein referred to as “Landlord”, and Right Now
Technologies, Inc., a Montana corporation, of Bozeman, Montana, hereinafter
referred to as “Tenant”. Except as modified in this Lease Amendment, the terms
of the Lease shall remain unchanged.
WHITNESSETH:

  1.   Section 2 Terms of Lease. The last sentence of this clause is hereby
deleted and replaced with: “Notwithstanding the foregoing, Tenant may terminate
this Lease after 102 months by providing Landlord with at least twenty-four
(24) months prior written notice of termination.”

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date and
year first written above.
GENESIS PARTNERS, LLC — Landlord


            By:     
/s/ Steve Daines
  Feb 4, 2011              
Steve Daines, member — Landlord
  date    
 
       
 
/s/ Clair Daines
  Feb 4, 2011              
Clair Daines, member — Landlord
  date    
 
         
/s/ Greg Gianforte
  Feb 5, 2011              
Greg Gianforte, member — Landlord
  date    
 
       
Right Now Technologies, Inc. — Tenant
   
 
        By
/s/ Jeff Davison
  Feb 7, 2011              
Jeff Davison
Chief Financial Officer
  date    

